UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
PAOLO SCHIANCHI,                               )
                                               )
                Plaintiff,                     )
                                               )
      v.                                       )       Civil Action No. 22-cv-156 (TSC)
                                               )
                                               )
UNITED STATES OF AMERICA and                   )
TRANSPORTATION SECURITY                        )
ADMINISTRATION,                                )
                                               )
                Defendants.                    )
                                               )

                                  MEMORANDUM OPINION

           Plaintiff Paolo Schianchi brings this action pursuant to the Federal Tort Claims Act

(FTCA) against the United States of America and the Transportation Security Administration

(TSA) for injuries he sustained when he fell while riding a scooter near the intersection of

Constitution Avenue and Third Street, N.W. in Washington, D.C. Plaintiff claims that defects in

the sidewalk caused his fall and that the sidewalk is maintained by the TSA. 1

       Plaintiff alleges that he “presented” his claim to the TSA on or about March 4, 2021, but

the agency failed to respond. Compl. § 12. However, Defendant has proffered declarations

stating that neither the TSA or the General Services Administration have any record of a claim



1
   Under the FTCA, “the United States is the only proper party defendant.” Cureton v. U.S.
Marshal Serv., 322 F. Supp. 2d 23, 25 n.4 (D.D.C. 2004) (internal quotation marks and citations
omitted).
  The USA indicates that it is unclear why the Plaintiff claims the TSA had a duty to maintain
the sidewalk, as the area in which he was traveling is located near the Labor Department and the
federal courthouse. Defs. Mot. to Dismiss at 3 n.1.


                                             Page 1 of 3
filed by Plaintiff, nor does the TSA have a claim filed by Plaintiff’s attorney. Defs. Ex. 1,

Sherry Johnson Decl.; Defs. Ex. 2, Dawn Austin Decl. Accordingly, Defendant moves to

dismiss this action for lack of jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).

ECF No. 17. For the reasons set forth below, the court will GRANT the motion.

I.     LEGAL STANDARDS

        A. Federal Rule 12(b)(1)

       Federal “Rule 12(b)(1) presents a threshold challenge to the Court’s jurisdiction and the

Court is obligated to determine whether it has subject-matter jurisdiction in the first instance.”

Curran v. Holder, 626 F. Supp. 2d 30, 32 (D.D.C. 2009) (cleaned up and citation omitted). “The

party claiming subject matter jurisdiction bears the burden of demonstrating that such

jurisdiction exists.” Stoddard v. Wynn, 68 F. Supp. 3d 104, 110 (D.D.C. 2014) (citing Khadr v.

United States, 529 F.3d 1112, 1115 (D.C. Cir. 2008)).

        B. FTCA

       The United States is ordinarily immune from suit unless there is an explicit statutory

waiver of its sovereign immunity. F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994) (“Absent a

waiver, sovereign immunity shields the Federal Government and its agents from suit.”).

“Sovereign immunity is jurisdictional in nature.” Id. Therefore, “a claim barred by sovereign

immunity lacks subject matter jurisdiction and may be dismissed under a 12(b)(1) motion.”

Edwards v. United States, 211 F. Supp. 3d 234, 236 (D.D.C. 2016) (citing F.D.I.C., 510 U.S. at

475). “The FTCA operates as a limited waiver of sovereign immunity, rendering the United

States amenable to suit for certain tort claims, subject to various exceptions,” not at issue here.

Scruggs v. Bureau of Engraving & Printing, 200 F. Supp. 3d 78, 82 (D.D.C.) (citations omitted).

However, under the FTCA, a plaintiff must exhaust administrative remedies, which “occurs once

                                             Page 2 of 3
a claimant has presented the appropriate federal agency with a claim describing the alleged

injury with particularity and setting forth a ‘sum certain’ of damages, and the agency has (1)

denied the claim in writing or (2) failed to provide a final disposition within six months of the

claim’s filing.” Cureton, 322 F. Supp. 2d at 27 (citations omitted).

II.     ANALYSIS

       Defendant filed its Rule 12(b)(1) motion to dismiss on February 24, 2022. Under the

court’s local rules, Plaintiff’s opposition was due fourteen days later, on March 10, 2022. See

LCvR 7(b). Plaintiff did not respond to the motion or seek an extension of the deadline. When

an opposition “memorandum is not filed within the prescribed time, the Court may treat the

motion as conceded.” Id. The Plaintiff having failed to respond to Defendant’s motion and

proffer evidence that he exhausted his administrative remedies, the court finds that it lacks

jurisdiction over his claims.

III.    CONCLUSION

       For the reasons set forth above, the court will GRANT Defendant’s motion to dismiss.

Date: May 10, 2022

                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge




                                            Page 3 of 3